

	

		II

		109th CONGRESS

		1st Session

		S. 1610

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 6, 2005

			Mr. Nelson of Nebraska

			 introduced the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To require the Federal Trade Commission to

		  conduct an inquiry into the retail price of gasoline.

	

	

		1.Inquiry on gasoline

			 prices

			(a)In

			 generalNot later than 14

			 days after the date of the enactment of this Act, the Federal Trade Commission

			 shall initiate an inquiry into the retail price of gasoline to determine if the

			 price of gasoline (both before and after Hurricane Katrina), including the

			 price of gasoline containing ethanol, is being artificially manipulated by

			 reducing refinery capacity, by speculation in oil market, or by any other form

			 of manipulation.

			(b)ReportNot later than 14 days after the initiation

			 of the inquiry required under subsection (a), the Federal Trade Commission

			 shall report to Congress the results of the inquiry.

			(c)Public

			 meetingNot later than 14

			 days after issuing the report required under subsection (b), the Federal Trade

			 Commission shall hold a public hearing for the purpose of presenting the

			 results of the inquiry.

			(d)Action on price

			 increase

				(1)Finding of

			 market manipulationIf the

			 Federal Trade Commission determines that the increase in gasoline prices,

			 including the price of gasoline containing ethanol, is a result of market

			 manipulation, the Federal Trade Commission shall, in cooperation with the

			 attorney general of any affected State, take appropriate action.

				(2)No finding of

			 market manipulationIf the

			 Federal Trade Commission determines that the increase in gasoline prices,

			 including the price of gasoline containing ethanol, is not the result of market

			 manipulation, the Federal Trade Commission shall notify the Secretary of

			 Energy. The Secretary shall, not later than 14 days after receiving such

			 notification, decide if expanded use of the Strategic Petroleum Reserve should

			 be implemented to assure adequate supplies of gasoline.

				(e)TerminationThis section shall cease to apply

			 on—

				(1)the date the Federal Trade Commission makes

			 its determination described in subsection (d); or

				(2)if applicable, the date of the decision of

			 the Secretary of Energy under paragraph (2) of such subsection.

				

